Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 1 of 41 PageID 9017



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


 RICKEY LEE CHRISTMAS,

        Plaintiff,

 v.                                                     Case No: 8:17-cv-1183-KKM-SPF

 LUIS RODRIGUEZ-COLON and
 MARGIE GOMEZ,

      Defendants.
 ____________________________________

                                          ORDER

        Under current Supreme Court precedent, an inmate may bring an Eighth

 Amendment claim if he has experienced inadequate medical treatment that rises to the

 level of deliberate indifference. The plaintiff here, Rickey Christmas, brought such a claim

 arising from his time at the Polk County Jail. Prior to his detention there, Christmas

 sustained a close-range gunshot wound to his abdomen and underwent surgery resulting in

 a colostomy, inclusion of mesh to hold his abdomen together, and, eventually, hernias.

 Christmas claimed that—over the relevant span of roughly eighteen months at the Polk

 County Jail—he informed medical providers of his excruciating pain due to the

 deteriorating condition of the colostomy, the abdominal mesh, and the hernias, yet received

 little to no treatment other than sporadic Tylenol prescriptions. Christmas survived
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 2 of 41 PageID 9018




 summary judgment and presented his case to a jury, who found in his favor. The

 Defendants, two of the physicians at Polk County Jail, now ask the Court to enter

 judgment as a matter of law in their favor or, alternatively, to disturb the decision of the

 jury and grant them a new trial. Because Christmas’s evidence was sufficient for a

 reasonable jury to find in his favor, Defendants are not entitled to their first requested relief.

 Similarly, the Court declines to displace the jury’s verdict and grant a new trial where there

 is no manifest injustice to be cured.

   I.   PROCEDURAL HISTORY

        This case involves a protracted procedural history, albeit one that is not abnormal

 in prisoner litigation. Christmas filed a complaint pro se on May 18, 2017. (Doc. 1.) The

 complaint was dismissed for failure to state a claim, (Doc. 9), and Christmas filed the

 Amended Complaint on August 31, 2017. (Doc. 10.) Christmas initially filed claims

 against Drs. Rodriguez and Gomez, Mr. Gonzalez (a licensed mental health counselor),

 and Corizon Health Inc., the contractor responsible for providing medical services at the

 Polk County Jail. (Doc. 10.) On June 27, 2018, the Court granted Defendants’ motion to

 dismiss as to Mr. Gonzalez but denied the motion as to the remaining defendants. (Doc.

 45.)

        The parties engaged in discovery until January 2019, when Defendants filed their

 first motion for summary judgment. (Doc. 65.) The Court denied the motion without




                                                 2
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 3 of 41 PageID 9019




 prejudice because Defendants failed to address the allegations in Christmas’s Amended

 Complaint, namely the medical care Christmas received from December 2016 to August

 2017—part of the crucial time period in this case. (Doc. 98.)

        Defendants filed an Amended Motion for Summary Judgment on October 11,

 2019. (Doc. 105.) The Court granted in part and denied in part the motion on June 17,

 2020. (Doc. 116.) Specifically, the Court granted the motion with regards to the claims

 against Corizon as to Christmas’s claims that Corizon had a policy of denying prisoners

 surgery in other than “life-threatening” circumstances or for budgetary reasons because

 Christmas presented evidence only of statements of individual employees and not an

 official policy attributable to Corizon. (Doc. 116 at 11–14.) The Court also granted

 summary judgment as to the claims against Drs. Rodriguez and Gomez after November 5,

 2017, because the evidence showed that Christmas received an x-ray to assess his abdomen

 on November 6, 2017, and a referral to an outside specialist, thereby precluding a deliberate

 indifference claim based on inadequate treatment from that date going forward. (Id. at 14.)

 The case continued as to the claims against Drs. Rodriguez and Gomez for their conduct

 between December 1, 2016, and November 5, 2017. (Id.) 1

        The Court appointed counsel for Christmas on June 19, 2020, and shortly

 thereafter, the Court granted Christmas’s motion to reopen discovery, permitting


 1
   Notably, Defendants’ Amended Motion for Summary Judgment contained only two paragraphs of
 argument on behalf of Drs. Rodriguez and Gomez regarding the claims against them. (Doc. 105 at 9–10.)


                                                  3
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 4 of 41 PageID 9020




 Christmas’s newly appointed counsel to conduct additional discovery until December 18,

 2020. (Docs. 117 & 129.) Neither party filed a motion for summary judgment (or any other

 dispositive motion) following the close of this second discovery period. Instead, in February

 2021, after the case was transferred to the undersigned, Christmas requested a status

 conference because the case lacked a Case Management and Scheduling Order governing

 pretrial and trial deadlines. (Doc. 135; id. at 4 (explaining that “Plaintiff is ready to set this

 action for trial as soon as the Court’s schedule permits”).)

        At a status conference on March 3, 2021, Christmas informed the Court that he

 was ready to proceed to trial. Defendants indicated that they were planning on filing

 another dispositive motion, even though the dispositive motion deadline passed on

 October 11, 2019, and they had not sought leave to file a belated one. The Court issued a

 scheduling order that same day setting the case for trial on April 20, 2021, and warned

 Defendants that a motion for judgment on the pleadings (the dispositive motion counsel

 indicated he wanted to pursue) would likely be denied as untimely. (Doc. 140.) A week

 later, Defendants filed a motion to remove the case from the April 2021 trial calendar,

 citing general concerns over the COVID-19 pandemic, which the Court denied without

 prejudice. (Doc. 146.) Notably, at the status conference when the Court inquired about

 potential trial dates, Defense counsel never voiced any hesitation about proceeding to trial




                                                 4
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 5 of 41 PageID 9021




 due to COVID-19 and instead listed potential other trial conflicts in the upcoming

 months.

        On March 18, 2021, approximately one month before the trial, Defendants filed a

 motion for judgment on the pleadings with voluminous evidence attached as support. (Doc.

 159.) The Court denied the motion as untimely, given that it constituted a third motion

 for summary judgment and would not ripen until after the beginning of trial. (Doc. 164);

 see Fed. R. Civ. P. 12(c) (“After the pleadings are closed—but early enough not to delay

 trial—a party may move for judgment on the pleadings.” (emphasis added)); Fed. R. Civ.

 P. 12(d) (requiring conversion to a summary judgment motion when “matters outside the

 pleadings are presented to and not excluded by the court”).

        Per Local Rule 3.06, the parties conferred and filed a joint pretrial statement on

 April 2, 2021. (Doc. 173.) Both parties attended a pretrial conference on April 13, 2021.

 (Doc. 189.) At the pretrial conference, Christmas moved to amend the pleadings, with the

 consent of the Defendants, to pursue the claims against Defendants in their individual

 capacities instead of their official capacities, and the Court granted the motion. (Docs. 206

 & 207.) As already evidenced by the pretrial statement, Christmas’s trial brief filed on April

 6, 2021, (Doc. 178), and counsel’s representations at the pretrial conference, Christmas

 intended to pursue supervisory liability against Dr. Gomez and would move to amend the




                                               5
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 6 of 41 PageID 9022




 pleadings to reflect that theory of liability if the Court concluded it was inadequately alleged

 in the pro se–filed Amended Complaint.

         Trial began on April 20, 2021. (Doc. 200.) Christmas testified, along with Drs.

 Rodriguez and Gomez, and Dr. Janet Skarda, the surgeon who conducted Christmas’s

 hernia surgery following the relevant time period at the Polk County Jail. (Doc. 200.) At

 the close of evidence, Christmas moved to amend his complaint to demand punitive

 damages under Rule 15(b)(1) and Rule 54(c). (Doc. 209.) The Court granted this motion

 over Defendants’ objection. 2 (Doc. 210.) After the Court indicated that supervisory liability

 was not clearly alleged, Christmas also moved to amend the complaint to conform to the

 evidence of supervisory liability for Dr. Gomez pursuant to Rule 15(b)(1). (Doc. 214.) The

 Court also granted this motion over Defendants’ objection. (Doc. 215.) Defendants then




 2
   Specifically, the Court concluded that, if a plaintiff presented sufficient evidence of a claim of deliberate
 indifference, then the plaintiff inherently presented sufficient evidence to support punitive damages,
 which requires a showing that the defendants were recklessly or callously indifferent as compared to the
 greater burden of deliberately indifferent. See, e.g., Walsh v. Jeff Davis Cnty., 2012 WL 12952564, at *19
 (S.D. Ga. 2012) (“Here, Plaintiff has presented evidence creating a genuine issue of fact regarding
 whether Lewis and Conaway were deliberately indifferent to Plaintiff's serious medical need. Likewise,
 Plaintiff has presented evidence that could support a finding of callous or reckless indifference to
 Plaintiff's federal protected rights.”), aff’d, 489 F. App’x 389 (11th Cir. 2012). Further, the Court
 concluded that Rule 54(c), which requires a court to grant all relief to which a party is entitled, required
 an instruction on punitive damages even if not initially pleaded in the pro se Amended Complaint. See
 Fed. R. Civ. P. 54(c) (“Every other final judgment should grant the relief to which each party is entitled,
 even if the party has not demanded that relief in its pleadings.”); Scutieri v. Paige, 808 F.2d 785, 790–92
 (11th Cir. 1987) (concluding district court abused its discretion by not instructing jury on punitive
 damages where punitive damages were not specifically pleaded but the complaint adequately alleged a
 factual basis supporting claim for punitive damages).


                                                       6
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 7 of 41 PageID 9023




 moved for judgment as a matter of law under Rule 50(a), and the Court took it under

 advisement. (Doc. 213.)

           After deliberations, the jury returned a verdict in favor of Christmas. (Doc. 217.)

 Specifically, the jury found that Dr. Rodriguez acted with deliberate indifference to

 Christmas’s medical needs and awarded him $100,000 in compensatory damages and

 $300,000 in punitive damages. (Doc. 217.) The jury also found that Dr. Gomez

 intentionally committed acts that violated Christmas’s constitutional right under the

 Fourteenth Amendment and awarded him an additional $50,000 in punitive damages. (Id.)

 Following the jury trial, the Court denied Defendants’ 50(a) motion and entered judgment

 in favor of Christmas in accordance with the jury’s verdict. (Doc. 221.) Defendants now

 renew their motion for judgment as a matter of law under Rule 50(b) and move for a new

 trial pursuant to Rule 59. (Docs. 231 & 233.)

     II.   FACTUAL BACKGROUND 3

           In January 2015, Rickey Christmas was shot at close range in the abdomen during

 a home invasion. (Doc. 226 at 167.) He underwent surgeries for this injury, which involved

 removal of parts of his intestines, insertion of a biological mesh, and a colostomy. (Id. at




 3
  The Court views the facts from the trial record in the light most favorable to Christmas as the Court
 must when reviewing a motion for judgment as a matter of law. See McGinnis v. Am. Home Mort. Serv.,
 Inc., 817 F.3d 1241, 1254 (11th Cir. 2016). A standard for granting a new trial does not impose the same
 obligation on the Court; as such, the Court will note in its analysis if and when it weighs differently the
 evidence offered at trial. See id. at 1254–55.


                                                     7
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 8 of 41 PageID 9024




 168.) Some fragments of bullets remained even after his surgeries. (Id. at 173.) Following

 Christmas’s release from the hospital, he received ongoing treatment for these injuries, and

 his treating physician prescribed oxycodone and Klonopin for pain and Lyrica for nerve

 damage in his legs. (Id. at 175.) During this time, Christmas sought reversal of his

 colostomy. (Id. at 170.) At his follow-up visit with the surgeon on April 13, 2016, she

 noted that a midline hernia had developed due to a defect in the biological mesh. (Id. at

 177.) At trial, Christmas testified that, at this point, he understood the next step was a

 colostomy reversal, which he planned to have as early as May 18, 2016. (Id. at 185, 209.)

        A week later, on April 21, 2016, Christmas was arrested and booked at Polk County

 Jail. (Doc. 218-1 at 1; Doc. 226 at 179–80.) Prison officials screened him for physical

 injuries and medical issues. (Doc. 218-1 at 2–10; Doc. 226 at 178–80.) The screening

 reported that Christmas had a colostomy due to a gunshot wound, bullets remaining in his

 abdomen, and “2 apparent hernia in abdominal area.” (Doc. 218-1 at 9; Doc. 226 at 180.)

 Polk County Jail initially housed Christmas in the medical dorm of the South County Jail

 where the risk of further injury was lessened, although he eventually requested (and was

 granted) a transfer to have more access to recreation. (Doc. 226 at 180–81.)

        Dr. Luis Rodriguez-Colon was the staff physician at the Polk County Jail, South

 County, employed by Corizon Health, Inc., a private company that provides medical and

 mental health services to prisoners and detainees at the Polk County Jail. (Doc. 173 at 6.)




                                              8
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 9 of 41 PageID 9025




 Dr. Rodriguez was the only staff physician serving on a daily basis at the South County Jail

 where Christmas resided. (Doc. 226 at 239.) He supervised the nurses and nurse

 practitioners at that location and, even when Dr. Rodriguez was not treating patients

 himself, the nurses often called him to get an order for treatment. (Id. at 239, 247.)

        Dr. Margie Gomez was the site medical director of the Polk County Jail, also

 employed by Corizon Health. (Doc. 227 at 52.) As site medical director, she did not attend

 to patients daily at the jail, but she signed off on Corizon Health policies and procedures

 that were implemented at the jail and had final responsibility for all treatment. (Id. at 52–

 53.) Dr. Rodriguez reported to Dr. Gomez and testified that they were in constant

 communication and would usually discuss non-emergent treatment with her. (Doc. 226 at

 239–40.)

        On May 11, 2016, less than a month after Christmas arrived at the Polk County

 Jail, Dr. Rodriguez saw Christmas for a medical evaluation. (Doc. 218-1 at 24; Doc. 226

 at 252–53.) When reviewing Christmas’s medical records, Dr. Rodriguez understood that

 Christmas’s surgeon was considering a reversal of his colostomy at the time he was arrested.

 (Doc. 226 at 185 (“Mr. Rodriguez knew [Christmas had his surgery scheduled for May 18,

 2016] I was there talking to him about it.”); Doc. 227 at 45–46.) In the progress note, Dr.

 Rodriguez recorded that Christmas had a colostomy and a ventral hernia. (Doc. 218-1 at

 24; Doc. 226 at 252–53.) Dr. Rodriguez testified that a ventral hernia occurs when the




                                              9
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 10 of 41 PageID 9026




  abdominal wall and muscles weaken allowing abdominal content to come through it. (Doc.

  226 at 253–54). Per his testimony, ventral hernias do not go away on their own. (Id.) And

  the Polk County Jail does not do surgical repairs of hernias. (Id.)

             It is undisputed that, from April 21, 2016, until October 28, 2017, Christmas placed

  at least 29 health services requests reporting his significant physical ailments and desire for

  additional medical treatment. See Table 1, infra. During this time, Christmas suffered

  severe pain associated with his hernias, colostomy, and back injuries, and he informed Drs.

  Rodriguez and Gomez of his problems in addition to filing these requests. (Doc. 226 at

  185, 190, 197, 210, 212–13, 231, 246–47.) His complaints raised in the health service

  requests are detailed in the Table below:

                                                     Table 1 4
                     (Doc.     (Doc.
      Date                               Complaint
                     226)     218-4)
                                         “Both feet hurt pretty bad and my left lower back, my thighs,
      4/25/16        182      423
                                         and my legs, they’re numb.”
                                         “I have bullets in my back and it’s causing my legs to retain
      4/27/16        183      424        water. I need [sic] pain medication and my anxiety
                                         medication.”
                                         “I need my pain meds renewed. And also I need anxiety
      5/2/16         185      425
                                         medication, I can’t sleep. Having [sic] bad dreams.”
                                         “I have hernias and also my stomach has a bad reaction to
                                         spicey food and also creates gas. Can I be put on a spicey diet
      5/6/16         187      426
                                         regimen. I also would want to raise the times I get my pain
                                         meds or be put back on something.”



  4
      Christmas’s written complaints are minimally altered for readability.


                                                        10
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 11 of 41 PageID 9027




                            “I need my pain medication renewed. I am also constipated, I
   6/20/16    188    427
                            need to be back on my high fiber diet.”
   9/24/16    189    428    Requested more Tylenol
   9/30/16    191    429    “I need my meds renewed, please, Tylenol and all the rest.”
                            “Surgery to remove colostomy and restore intestinal tract to
              191–          original configuration. Surgical removal of bullets, metal
   12/1/16           430
              92            fragments near spine, gut, and repair of damaged hernia
                            repair.”
                            “I’m still in pain, my back, and when I eat beans, I’m bleeding.
   12/21/16   194    1431
                            The beans stop me up and hurt bad. Please help.”
                            “I have a lot of bullets in my back that needs to come out and
   1/11/17    195    432
                            I’m in a lot of pain.”
   1/15/17    196    433    “My back hurts and numb and my leg burns.”
   1/21/17    196    434    “My back needs the bullets taken out. I need pain meds.”
   2/14/17    201    435    “My body aches, my head is stopped up, and I got the flu bug.”
                            “I still got a cold and the back of my head hurts and my
   2/24/17    201    436
                            [whole] body.”
   3/11/17    202    437    “Bad headaches and sneezing and my back hurts.”
                            “I have a sharp pain right behind my colostomy bag. I can’t
   5/30/17    202    438
                            breathe and I’m not pooping like I was.”
   6/10/17    203    439    “Rolled out of bed on my back, I hurt all over.”
   7/1/17     203    440    “My hernia hurts and the back of my neck.”
   7/19/17    204    441    “My neck, my back, and my stomach hurts, constant pain.”
   7/26/17    205    442    “My neck and my head hurts.”
                            “I’m in pain all the time. In fact, the whole time I’ve been here,
                            my back where the bullets are, the back of my legs, and my
   8/2/17     205    443
                            stomach. I need pain meds the rest of the time I’m here until
                            you send me to an outside doctor to get fixed.”
                            “My back and my back of my leg is hurt all the way to my feet,
   8/15/17    207    444
                            left side.”
                            “Bulging hernia, excruciating pain, remove colostomy bad and
   8/23/17    207    445    restore intestinal tract, remove metal bullets from stomach and
                            spine, excruciating pain.”




                                           11
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 12 of 41 PageID 9028




                                 “I have a colostomy, but I’m pooping out my butt. I’ve never
   9/13/17     209      471      done this before and I’ve had my colostomy two years. It was
                                 supposed to be reversed a year ago.”
                                 “My back is numb where the bullets are and my hernia hurts. I
   9/23/17     209      446      need something for pain. I would also like to see an outside
                                 doctor. Thank you.”
                                 “I have a bump in my mouth. Tell me what it is. And I’m still
   10/9/2017 211        474      in pain from the bullets in my back. Can I get another out,
                                 please.”
                                 “My hernia mesh tore and is hurting. It’s old and needs to be
   10/14/17    211      475
                                 removed.”
                                 “I’m stopped up, I can’t poop right for four days. The two days
                                 I passed out and went to medical. I am sour on my stomach
                                 and it’s red and looks like bleeding or treating. I need to see an
   10/18/17    212      478
                                 outside doctor before the infection spreads. No blood was
                                 drawn and my stomach is getting bigger. Send me to an
                                 outside doctor, please before I get sick and die.”
                                 “Stomach still hurting real bad burning on the outside is
   10/28/17    214      479      swollen, red. Please help, something is not right with this
                                 colostomy bag.”



         At trial, Christmas testified that, in response to these requests for treatment, he

  sometimes received a three-day Tylenol prescription or a diet change to address stomach

  issues, but generally, he received no treatment at all. (Doc. 226 at 184, 194–95.) He also

  received Remeron and Effexor, antidepressants with pain relieving side-effects, prescribed

  by the jail psychiatrist and Dr. Rodriguez. (Doc. 226 at 248, 262–64.) If a medical provider

  saw him in response to his complaint, it was usually one of the nurses working under Dr.

  Rodriguez’s supervision. By Corizon policy, after being treated by a nurse three times, a

  patient must be referred to a provider physician. (Doc. 226 at 241.)




                                                12
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 13 of 41 PageID 9029




         Christmas testified—and Dr. Rodriguez confirmed—that he saw Dr. Rodriguez

  and informed him of his ongoing issues on many occasions. (Doc. 226 at 185, 190, 197,

  210, 212–13, 246–47.) At trial, Christmas recalled Dr. Rodriguez telling him that the body

  can take quite a bit of pain. (Doc. 226 at 190.) Christmas also recalled another visit when

  Dr. Rodriguez told him that he was not being referred to an outside physician because

  there was not enough money in the budget and his condition was not life threatening.

  (Doc. 226 at 210.) He recalled times when, to get relief for his poorly functioning

  colostomy, he had to “stand in the shower with a shampoo bottle and soap and water and

  squeeze it in [his] bag . . . to get it broke up and moving again.” (Id. at 182.) On one

  occasion in October 2017, Christmas had not had a bowel movement in two days and his

  colostomy was blocked up. (Doc. 226 at 212.) Despite feeling faint, he arrived at the

  infirmary where Dr. Rodriguez treated patients. (Id.) He passed out immediately upon

  arrival, and his bowels released green-colored excrement. (Id. at 212–13) Dr. Rodriguez

  revived him and sent him to go lie down. Christmas received no further treatment. (Id.)

  After this incident, Christmas suspected he had an infection due to his abdomen feeling as

  if it was burning and was swollen and red, so he placed yet another sick call but received

  no treatment. (Id. at 214.)

         While Dr. Gomez did not work day-to-day in the Polk County Jail, Christmas

  testified that he saw her there on many occasions and complained of his pain to her directly.




                                               13
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 14 of 41 PageID 9030




  (Doc. 226 at 231–32.) Christmas also presented evidence of six practitioner treatment

  orders made during the relevant time period that were ordered “per Gomez” although

  signed by a nurse or nurse practitioner. (Doc. 218-3 at 34–40.) In addition, Christmas

  presented eight prescriptions that listed Dr. Gomez as the prescriber. (Id. at 119, 121, 125,

  131, 145, 147, 149, 151.) Finally, while Dr. Gomez maintained at trial that she never saw

  or evaluated Christmas, Christmas presented an affidavit executed by Dr. Gomez in which

  she stated: “At times Mr. Christmas has complained of pain, those complaints were

  addressed by providing prescription strength and over-the-counter pain medications. The

  latter is available to Mr. Christmas in his housing unit. . . . In my opinion, Mr. Christmas

  has been provided appropriate care for these conditions. If at any time I thought Mr.

  Christmas needed additional care or specialty consultation, I would have entered those

  orders.” (Doc. 227 at 74–76.)

         Throughout his time at the Polk County Jail, Christmas was informed that the

  policy was not to treat chronic pain, that is, an ongoing issue of pain. (Doc. 226 at 186,

  189.) Christmas testified that, in addition to something inmates knew from personal

  experience, medical providers told him they did not treat chronic pain. Christmas lodged

  three grievances to medical or Dr. Rodriguez in this span of time asking for more treatment

  for the pain caused by his hernia and colostomy issues, all to no avail. (Doc. 218-12 at 2–

  6.) In response to one of these grievances, Christmas received a notice that read, “Upon




                                               14
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 15 of 41 PageID 9031




  review of your medication file, you have been given medication on various occasions for

  your pain. As I am sure that my medical staff has told you before, we do not treat chronic

  pain.” (Doc. 218-12 at 4; Doc. 226 at 218–19.) He testified that the procedure for an

  inmate who placed more than four sick calls in the span of 30 days was to withhold Tylenol

  or other treatment for two weeks or longer. (Doc. 226 at 196–97.) Christmas also learned

  that the jail would not pay for non-emergent surgeries. (Doc. 226 at 254; Doc. 218 at 158.)

  Indeed, this policy was recorded in a nursing encounter tool. (Doc. 218-1 at 31 (“[Inmate]

  education: Surgery and need for surgery. [Inmate] instructed that county will not pay for

  non-emergent surgeries.”); Doc. 226 at 193.)

         Christmas testified that his condition worsened from April 2016 to October 2017.

  By his account, the hernias were “growing every day,” and he was able to observe a

  difference in their size. (Doc. 226 at 192–93.) By October 2017, Christmas estimated the

  hernias had grown at least a quarter of an inch and possibly a half an inch. (Doc. 226 at

  210–11.) At this point, his stomach was swollen and burning, and the pain was excruciating

  all the time. (Doc. 226 at 214–21.) On November 2, 2017, Dr. Rodriguez ordered X-rays

  of Christmas’s abdomen. (Doc. 218-2 at 101; Doc. 227 at 26–30.) Finally, on November

  9, 2017, Dr. Rodriguez referred Christmas to surgery to evaluate the hernia mesh problems

  that he observed. (Doc. 219-2 at 781; Doc. 227 at 30–35.)




                                              15
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 16 of 41 PageID 9032




         Dr. Rodriguez referred Christmas to Dr. Janet Skarda, a general surgeon at

  Lakeland Regional Hospital who consulted with Christmas prior to his arrest. When

  Christmas saw Dr. Skarda for his referral consultation in December 2017, she observed

  that he had a “large central abdominal hernia” and discussed surgical options for repairing

  his hernia and reversal of his colostomy. (Doc. 218-14 at 50–51; Doc. 228 at 34.) At their

  follow-up office visit in May 2018, they discussed surgical planning, and Christmas

  indicated that he wished to proceed with both the hernia repair and the colostomy reversal.

  (Doc. 218-14 at 47–48; Doc. 228 at 39–40.) Dr. Skarda preformed a colostomy reversal

  and hernia repair for Christmas in February 2020. (Doc. 228 at 51–52.) At a follow-up

  visit in March 2020, Christmas reported that he had minimal pain and was no longer using

  prescription medication. (Doc. 218-14 at 30–32; Doc. 228 at 56.)

         When asked whether performing surgery earlier, such as December 2016, would

  have reduced or relieved Christmas’s pain, Dr. Skarda responded “Yes, I would presume

  that would have happened.” (Doc. 228 at 57; id. at 56 (responding “[y]es” to whether “his

  pain situation had been vastly improved as a result of the surgery”).) Dr. Skarda also

  testified that, had the surgery occurred early, she saw no reason why it would not have been

  equally as successful. (Id.) Further, in her view, Christmas could have avoided the

  inconvenience and difficulties of “having to walk around with a colostomy” for “three or

  four years.” (Doc. 228 at 57–58.)




                                              16
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 17 of 41 PageID 9033




  III.   LEGAL STANDARD

         The question under a renewed motion for judgment as a matter of law under Rule

  50(b) is whether the evidence presented is “legally sufficient . . . to find for the party on

  that issue.” McGinnis v. Am. Home Mort. Serv., Inc., 817 F.3d 1241, 1254 (11th Cir.

  2016) (quoting Fed. R. Civ. P. 50(a)(1)). “[T]he court must evaluate all the evidence,

  together with any logical inferences, in the light most favorable to the non-moving party.”

  Id. (quoting Beckwith v. City of Daytona Beach Shores, 58 F.3d 1554, 1560 (11th Cir.

  1995)). “It is the jury’s task”—not the court’s—“to weigh conflicting evidence and

  inference, and determine the credibility of witnesses.” Shannon v. Bellsouth Telecomm.,

  Inc., 292 F.3d 712, 715 (11th Cir. 2002) (quoting Kipphardt v. Durango Steakhouse of

  Brandon, Inc., 267 F.3d 1183, 1186 (11th Cir. 2001)). A court must not second-guess the

  jury or substitute its judgment for that of the jury. Id. If reasonable jurors could reach

  different results, the court may not enter judgment as a matter of law. Id.

         “A losing party may also move for a new trial under Rule 59 on the grounds that

  ‘the verdict is against the weight of evidence, that the damages are excessive, or that, for

  other reasons, the trial was not fair . . . and may raise questions of law arising out of alleged

  substantial errors in admission or rejection of evidence or instructions to the jury.’”

  McGinnis, 817 F.3d at 1254 (quoting Montgomery Ward & Co. v. Duncan, 311 U.S.

  243, 251 (1940)). A district court is free to weigh the evidence when considering a motion




                                                 17
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 18 of 41 PageID 9034




  for a new trial and may consider evidence favoring the jury verdict and evidence in favor of

  the moving party. Id. at 1255. But a motion for new trial should be granted only if the

  jury’s verdict is “against the clear eight of the evidence” or “will result in a miscarriage of

  justice.” Id. (quoting Hewitt v. B.F. Goodrich Co., 732 F.2d 1554, 1556 (11th Cir. 1984)).

  IV.    JUDGMENT AS A MATTER OF LAW

         Under Supreme Court precedent interpreting the constitutional right to be free

  from cruel and unusual punishment, a prison official’s “deliberate indifference to [the]

  serious medical needs of [a] prisoner[] constitutes the unnecessary and wanton infliction

  of pain . . . proscribed by the Eighth Amendment.” 5 Estelle v. Gamble, 429 U.S. 97, 104

  (1976) (quotations and citation omitted). But not every claim of inadequate medical

  treatment rises to the level of a constitutional violation. McElligott v. Foley, 182 F.3d 1248,

  1254 (11th Cir. 1999); see also Estelle, 429 U.S. at 106 (“Medical malpractice does not

  become a constitutional violation merely because the victim is a prisoner.”). “The

  inadvertent or negligent failure to provide adequate medical care ‘cannot be said to

  constitute an unnecessary wanton infliction of pain.’” Farrow v. West, 320 F.3d 1235, 1243

  (11th Cir. 2003) (quoting Estelle, 429 U.S. at 105–06).




  5
   Because he was a pretrial detainee, Christmas’s rights arose under the Due Process Clause of the
  Fourteenth Amendment rather than the Eighth Amendment. Mann v. Taser Int’l, Inc., 588 F.3d 1291,
  1306 (11th Cir. 2009). The Court engages in the same analysis though.


                                                  18
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 19 of 41 PageID 9035




         To prove that inadequate medical care rose to the level of a constitutional violation

  under the Eighth or Fourteenth Amendments, a plaintiff must satisfy both an objective

  and a subjective inquiry. Id. A plaintiff must establish that he suffered from an “objectively

  serious medical need” and that the prison official acted with deliberate indifference to that

  need. Id. Defendants move for judgment as a matter of law, arguing that Christmas did

  not present sufficient evidence for the jury to reasonably conclude that Christmas suffered

  a serious medical need or that either defendant was deliberately indifferent to Christmas’s

  medical needs. The Court disagrees. The evidence presented at trial was sufficient for a

  reasonable jury to find Defendants liable under the Fourteenth Amendment.

            A. Serious Medical Need

         First, Christmas has presented evidence from which a reasonable jury could

  conclude that he suffered from a serious medical need. In the Eleventh Circuit, “a serious

  medical need is considered ‘one that has been diagnosed by a physician as mandating

  treatment or one that is so obvious that even a lay person would easily recognize the

  necessity for a doctor’s attention.’” Melton v. Abston, 841 F.3d 1207, 1221–22 (11th Cir.

  2016) (quoting Hill v. Dekalb Reg’l Youth Det. Ctr., 40 F.3d 1176, 1187 (11th Cir.

  1994)). A medical need is serious if it poses “a substantial risk of serious harm” if left

  unattended. Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1303 (11th Cir. 2009) (quoting

  Farrow, 320 F.3d at 1243). Importantly for the present case, “[s]evere pain that is not




                                               19
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 20 of 41 PageID 9036




  promptly or adequately treated can also constitute a serious medical need depending on the

  circumstances.” Melton, 841 F.3d at 1222 (citing McElligott, 182 F.3d at 1255–59).

         For example, in McElligott, a jail inmate who had complained for several months

  of severe stomach pains, sensitivity to touch, aches, an inability to eat, vomiting, and

  ineffectiveness of over-the-counter medication, brought a deliberate indifference claim

  against the jail’s physician and a nurse. 182 F.3d at 1252–53. The constant complaints and

  troubling symptoms sufficed for a jury to conclude that the defendants knew of a substantial

  risk of harm to the plaintiff, despite the defendants not knowing that the plaintiff had

  cancer—a condition that was diagnosed only after his release. Id. at 1256.

         Similarly, in Melton, an inmate suffered a broken arm. 841 F.3d at 1222. It was not

  unreasonable for the jury to conclude that his injury was “so obvious that even a lay person

  would easily recognize the necessity for a doctor’s attention” where he presented testimony

  that his broken arm showed visible signs of damage. 841 F.3d at 1222 (quoting Farrow,

  320 F.3d at 1243). The Melton plaintiff testified that the pain and intensity in his arm

  continued for months and he lost sensation in his broken hand over time, which was

  sufficient proof that the pain constituted a serious medical need. Id.

         Here, Christmas presented evidence that he had at least one hernia and a colostomy

  that were both being considered for surgery when he was arrested. (Doc. 226 at 168, 170.)

  He testified and presented medical records corroborating the fact that he complained of




                                               20
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 21 of 41 PageID 9037




  excruciating pain numerous times over eighteen months. See Table 1, supra. He testified

  that Dr. Rodriguez told him the body could take a lot of pain. (Doc. 226 at 190.) Further,

  he testified that the hernia visibly grew over the many months he complained of pain—an

  obvious complication resulting from a colostomy and deteriorating abdominal mesh that

  Drs. Rodriguez and Gomez knew about—and that he was in so much pain that he blacked

  out in front of Dr. Rodriguez. (Doc. 226 at 192–93, 210–21.) Construing the evidence in

  the light most favorable to Christmas, a reasonable jury could have concluded that

  Christmas suffered from a serious medical need so obvious that a lay person would

  recognize it—severe pain that presented a substantial risk of harm if left unattended,

  particularly given the underlying (and known) cause of the pain.

         Defendants, claiming otherwise, argue that no doctor at the jail diagnosed his

  physical condition as requiring emergency or specialist attention, but this argument

  misunderstands the legal standard. (Doc. 231 at 16–20.) To be sure, one way to prove a

  serious medical need is by presenting evidence of a medical diagnosis; but another way is

  to submit evidence of a medical need “so obvious that even a lay person would easily

  recognize the necessity.” Hill, 40 F.3d at 1187 (quotation omitted). Christmas testified

  that one hernia was visible and growing—the size of a golf ball—and that at one point he

  began expelling waste normally and not into his colostomy bag—the very thing a colostomy

  is intended to prevent. (Doc. 226 at 210–11.) In conjunction with the visible manifestations




                                              21
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 22 of 41 PageID 9038




  of something having gone awry with the abdominal mesh and colostomy, he directly and

  repeatedly told the Defendants about his severe pain. And he filed 27 health services

  requests detailing his pain. These facts present a markedly different situation than the

  string cite of cases Defendants rely upon for support that no deliberate indifference claim

  lies when a physician provides some other treatment to a reducible hernia. (Doc. 231 at

  19.) Drs. Rodriguez and Gomez even testified that hernias caused by weakening of

  abdominal mesh, like Christmas’s, are not reducible absent surgery. (Doc. 226 at 253–54;

  Doc. 227 at 69.) A reasonable jury could conclude from his testimony that his medical need

  was obvious to even a lay person and that it presented a substantial risk of harm if left

  unattended.

          Indeed, many cases arise in a posture like this one where the severe pain is reflective

  of an underlying medical condition that poses the risk of serious harm. In McElligott, the

  severe abdominal pain was a sign of cancer. 182 F.3d at 1252–53. In Farrow, severe oral

  pain was indicative of the plaintiff’s need for dentures. 320 F.3d at 1243–44 (“In certain

  circumstances, the need for dental care combined with the effects of not receiving it may

  give rise to a sufficiently serious medical need to show objectively a substantial risk of

  serious harm.”). These cases are clear: where a prisoner suffers from severe pain in a context

  that gives rise to an inference of an underlying problem 6 and complains about it for months,


  6
   The Court summarizes this rule based on the Eleventh Circuit’s caselaw but notes it would seemingly
  not apply in a context where allegations of pain represent an unreasonable complaint by a prisoner (such


                                                     22
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 23 of 41 PageID 9039




  there is sufficient evidence for a jury to conclude that he suffered from a serious medical

  need that posed a substantial risk of serious harm.

              B. Deliberate Indifference

          Not only has Christmas presented sufficient evidence of an objectively serious

  medical need, he also has presented evidence sufficient for a reasonable jury to conclude

  that the Defendants were deliberately indifferent to that serious medical need. Christmas

  makes deliberate indifference claims against Dr. Rodriguez in his individual capacity and

  against Dr. Gomez in both her individual capacity and her supervisory capacity. He clears

  the bar as to all three theories of liability.

          Under an individual capacity theory of liability, “[a] plaintiff claiming deliberate

  indifference to a serious medical need must prove: (1) subjective knowledge of a risk of

  serious harm; (2) disregard of that risk; (3) by conduct that is more than mere negligence.”

  Melton, 841 F.3d at 1223. Conduct that rises to the level of deliberate indifference may be

  “(1) grossly inadequate care; (2) a decision to take an easier but less efficacious course of

  treatment; and (3) medical care that is so cursory as to amount to no treatment.” Id. (citing

  Bingham v. Thomas, 654 F.3d 1171, 1176 (11th Cir. 2011)). Further, a defendant may be


  as a hypochondriac complaining at length of unbearable pain due to a paper cut or something of similar
  exaggeration). Of course, Christmas’s claims resemble nothing of the sort and thus this Court is not
  confronted with that scenario. Nor would an ordinary lay person conclude that kind of hypothetical
  warrants medical attention. See Hill, 40 F.3d at 1187–88 (summarizing that constitutional violations
  occur when medical needs ‘involve life-threatening conditions or situations where it is apparent that delay
  would detrimentally exacerbate the medical problem” but not for “delay or even denial of medical
  treatment for superficial, nonserious physical conditions”).


                                                      23
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 24 of 41 PageID 9040




  liable if he or she unreasonably refuses to treat an inmate’s need for medical care or delays

  necessary treatment without explanation or for non-medical reasons. Id. Stated otherwise,

  although mere negligence will not suffice to support an Eighth Amendment claim, “prison

  officials with knowledge of the need for care may not, by failing to provide care, delaying

  care, or providing grossly inadequate care, cause a prisoner to needlessly suffer the pain

  resulting from his or her illness.” Estrada v. Stewart, 703 F. App’x 755, 759 (11th Cir.

  2017) (quoting McElligott, 182 F.3d at 1257). “In considering a deliberate indifference

  claim, ‘[e]ach individual Defendant must be judged separately and on the basis of what that

  persons knows.’” Melton, 841 F.3d at 1224 (quoting Burnette v. Taylor, 533 F.3d 1325,

  1331 (11th Cir. 2008)).

         Under a supervisory theory of liability, a plaintiff must present evidence that the

  supervisor “personally participate[d] in the alleged constitutional violation” or of a “causal

  connection between the actions of the supervising official and the alleged deprivation.”

  Mathews v. Crosby, 480 F.3d 1265, 1270 (11th Cir. 2007) (quoting Cottone v. Jenne, 326

  F.3d 1352, 1360 (11th Cir. 2003)). “A causal connection may be established when: (1) a

  ‘history of widespread abuse’ puts the responsible supervisor on notice of the need to correct

  the alleged deprivation, and he or she fails to do so; (2) a supervisor’s custom or policy

  results in deliberate indifference to constitutional rights; or (3) facts support an inference

  that the supervisor directed subordinates to act unlawfully or knew that subordinates would




                                               24
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 25 of 41 PageID 9041




  act unlawfully and failed to stop them from doing so.” Id. (quoting Cottone, 326 F.3d at

  1360). At trial, Christmas conceded that there was not enough evidence to support findings

  of a history of widespread abuse, that Dr. Gomez directed Dr. Rodriguez to take action

  that resulted in the alleged violation, or that Dr. Gomez knew that Dr. Rodriguez would

  take actions in violation of Christmas’s rights and failed to stop him. The Court therefore

  never instructed the jury on these alternative theories of supervisory liability. Instead,

  Christmas proceeded solely on the theories that Dr. Gomez either personally participated

  in the constitutional violation or her policy or custom resulted in a deprivation of his

  constitutional rights.

            1. Dr. Rodriguez

         Christmas presented sufficient evidence for a reasonable jury to conclude that Dr.

  Rodriguez was deliberately indifferent to his severe pain. Christmas presented Dr.

  Rodriguez’s patient report from his May 2016 evaluation of Christmas, in which he noted

  that Christmas had a colostomy and a ventral hernia. (Doc. 218-1 at 24; Doc. 226 at 252–

  53.) Christmas testified that he personally complained of severe abdominal pain to Dr.

  Rodriguez on many occasions after this initial visit and that in response, Dr. Rodriguez

  gave him only Tylenol and told him that the body could take a lot of pain. Further,

  Christmas recounted an incident in which he blacked out in Dr. Rodriguez’s office, Dr.

  Rodriguez revived him, and Dr. Rodriguez just sent him back to his dorm for rest. (Doc.




                                              25
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 26 of 41 PageID 9042




  226 at 212–23.) A reasonable jury could conclude from this evidence that Dr. Rodriguez

  had a subjective knowledge that Christmas’s pain posed a substantial risk of serious harm

  and that he disregarded that risk by conduct that is more than mere negligence through

  administering only Tylenol on occasion. See McElligott, 182 F.3d at 1257 (“Insofar as

  Elmore’s pain was concerned, a jury could find that the medication provided to Elmore

  was so cursory as to amount to no care at all. A jury could conclude that, despite being

  aware that the medication prescribed for Elmore was not treating the severe pain he was

  experiencing, Dr. Foley and Wagner did nothing to treat Elmore’s pain or respond to the

  deterioration of his condition.”). The Court therefore denies Dr. Rodriguez’s Rule 50(b)

  motion.

         Defendants argue that Christmas cannot succeed on his claims because he received

  a medical diagnosis and care in the form of Tylenol and prescriptions for mental health

  medications. (Doc. 231.) But a jury is free to conclude that this treatment was “so cursory

  as to amount to no treatment” at all, especially in the light of Christmas’s testimony

  regarding worsening symptoms, his surgical history of abdominal mesh and a temporary

  colostomy, his numerous medical requests for more pain medicine and attention to his

  colostomy and hernia-related problems, and the many times he was denied even Tylenol

  due to policies that seemed aimed at dissuading an inmate from repeatedly asking for

  medication. See Melton, 841 F.3d at 1225–26 (concluding a reasonable jury could find a




                                              26
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 27 of 41 PageID 9043




  doctor was deliberately indifferent where the doctor delayed meeting with inmate with

  broken arm for months and even then only prescribed Ibuprofen, Tramadol, and Darvocet

  for his severe pain); see also Farrow, 320 F.3d at 1246–47 (“substantial and inordinate delay

  in treatment” raised a jury question as to deliberate indifference toward prisoner’s medical

  need); see also Estrada, 703 F. App’x at 760 (holding that the plaintiff stated a plausible

  Eighth Amendment claim against medical providers and a prison administrator who knew

  the extent of his plan, “knew that the course of treatment was largely ineffective,” and took

  no action to improve the plaintiff’s condition for a prolonged period of time (quoting

  McElligott, 182 F.2d at 1257)).

         Defendants further argue that Dr. Rodriguez was acting in his medical judgment by

  not referring Christmas to a specialist to evaluate his conditions. But this contention

  misunderstands two things. First, caselaw does not support a principle of absolute

  immunity for any decision made by a medical professional while treating patients. That

  rule would absolve physicians and nurses from all liability under the Eighth Amendment

  so long as the provider prefaced his actions with a declaration that it was in his “medical

  judgment” to do so. Governing precedent does not comport with that theory. See

  McElligott, 182 F.3d at 1259 (rejecting argument that Eighth Amendment precludes

  liability where defendant provided medical care to plaintiff because “the course of a

  physician’s treatment” can “manifest the physician’s deliberate indifference to the inmate’s




                                               27
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 28 of 41 PageID 9044




  medical needs” (quoting Waldrop v. Evans, 871 F.2d 1030, 1035 (11th Cir. 1989))).

  Indeed, the Eleventh Circuit constitutionally faults a provider when he or she “fail[s] to

  provide care, delay[s] care, or provid[es] grossly inadequate care.” Estrada, 703 F. App’x at

  760 (quoting McElligott, 182 F.3d at 1257). A difference of medical opinion on a course

  of treatment is distinct from a decision made by a medical provider that amounts to

  minimal or cursory treatment. See Melton, 841 F.3d at 1223 (“In our decisions, conduct

  deliberately indifferent to serious medical needs has included: (1) grossly inadequate care;

  (2) a decision to take an easier but less efficacious course of treatment; and (3) medical care

  that is so cursory as to amount to no treatment at all.”). For instance, it is clear that

  prisoners have a right to timely treatment if presenting a serious medical need, meaning a

  medical professional’s decision willfully to defer treatment is not immune from liability.

  See McElligott, 182 F.3d at 1257–59 (finding jury question existed as to whether medical

  staff was deliberately indifferent to medical need for further diagnosis and treatment of

  severe pain where prisoner was given diet changes and Tylenol but staff continued not to

  pursue further tests); Farrow, 320 F.3d at 1247 (“‘[D]elayed treatment for injuries that are

  of a lesser degree . . . may also give rise to constitutional claims.’” (quoting Harris v. Coweta

  Cnty., 21 F.3d 388, 294 (11th Cir. 1994))).

         Second, while Defendants attempt to recast this case as one in which an inmate

  requested specialized treatment from an outside physician while Defendants disagreed with




                                                 28
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 29 of 41 PageID 9045




  that request in their “medical judgment,” (Doc. 231 at 17), they fail to acknowledge that

  Christmas’s claim is not merely that he was not referred for specialized treatment.

  Christmas testified that he was in severe pain for months, that he complained about it and

  sought help on a frequent basis, and that Dr. Rodriguez intentionally withheld treatment

  that might have alleviated his pain—including prescription or more efficacious pain

  medication, regular colostomy and hernia maintenance, and, yes ultimately, referral to an

  outside physician—despite knowing that his condition posed a substantial risk of serious

  harm if left unchecked. Christmas was not seeking specialized treatment like laser eye

  surgery or orthopedic surgery for a small cyst; he was seeking any treatment for the

  “excruciating” pain that persisted over eighteen months. Contra Hilton v. McHugh, 178

  F. App’x 866, 870–71 (11th Cir. 2006) (concluding that nurse practitioner was not

  deliberately indifferent to inmate’s serious medical condition despite claim that an

  orthopedic specialist removed a golf-ball sized cyst from elbow where plaintiff was

  prescribed substantial pain medication and provided two elbow braces); Tucker v. Busbee,

  619 F. App’x 868, 871 (11th Cir. 2015) (affirming dismissal of complaint that alleged

  doctor should have compelled prison officials to send inmate suffering from diabetic

  retinopathy to a laser eye surgeon for specialized treatment when inmate continued to

  receive medical care for his diabetes). Contrary to Defendants’ contention, Christmas’s

  claim is not foreclosed as a matter of law.




                                                29
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 30 of 41 PageID 9046




            2. Dr. Gomez

         Additionally, Christmas presented sufficient evidence for a reasonable jury to

  conclude that Dr. Gomez was liable in her individual and supervisory capacity. While there

  is admittedly less evidence to support a finding of liability for Dr. Gomez, the Court is

  cognizant that it is the jury’s role to weigh credibility and to find facts, and the Court is

  obliged at this point to view all evidence in the light most favorable to Christmas. The

  Court will not undo the jury’s verdict simply because it might have weighed the evidence

  differently had it been the factfinder—that would be unlawful. And because Christmas

  presented sufficient evidence to preclude judgment as a matter of law for Dr. Gomez, the

  Court denies her motion under Rule 50(b).

                           a. Individual Liability

         First, Christmas presented sufficient evidence for a reasonable jury to conclude that

  Dr. Gomez had a subjective knowledge of Christmas’s pain and disregarded that risk by

  conduct that is more than mere negligence. Christmas testified that he saw Dr. Gomez

  multiple times and complained to her about the immense pain that he was experiencing.

  (Doc. 226 at 231–32.) Despite Dr. Gomez’s testimony that she never treated him,

  Christmas provided treatment orders that were made “per Gomez” and prescriptions for

  Christmas in her name. (Doc. 218-3 at 34–40, 119, 121, 125, 131, 145, 147, 149, 151.)

  He also presented an affidavit by Dr. Gomez stating, “At times Mr. Christmas has




                                               30
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 31 of 41 PageID 9047




  complained of pain, those complaints were addressed by providing prescription strength

  and over-the-counter pain medications. . . . If at any time I thought Mr. Christmas needed

  additional care or specialty consultation, I would have entered those orders.” (Doc. 227 at

  74–76.) Further, Dr. Gomez had “final responsibility for making or approving all medical

  decisions regarding the care provided to inmates in the Polk County Jail.” (Doc. 227 at 55,

  57; Doc. 218-13 at 17.) Dr. Rodriguez testified that he was in constant communication

  with Dr. Gomez and consulted with her on non-emergent treatment. (Doc. 226 at 240.)

  These pieces of evidence, taken together, permit a reasonable jury to draw the inference

  that Dr. Gomez was personally involved in Christmas’s treatment, knew of the pain he was

  experiencing, and intentionally decided not to provide further treatment beyond the

  Tylenol prescribed. To be sure, subjective knowledge almost always must be proven

  through circumstantial evidence. See Farmer v. Brennan, 511 U.S. 825, 843 (1994)

  (“Whether a prison official had the requisite knowledge of a substantial risk is a question

  of fact subject to demonstration in the usual ways, including inference from circumstantial

  evidence, and a factfinder may conclude that a prison official knew of a substantial risk

  from the very fact that the risk was obvious.” (internal citations omitted)).

         Compare these facts to those in Melton. In Melton, the Eleventh Circuit reversed

  a grant of summary judgment in favor of a sheriff who was informed of the plaintiff’s

  broken arm only by secondhand reports from the detainee’s family members and inmate




                                               31
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 32 of 41 PageID 9048




  request forms. 841 F.3d at 1229–30. This evidence, coupled with an affidavit from the

  sheriff that “instructed [his] staff to provide all necessary medical care to Mr. Melton,” was

  sufficient to create a triable issue of fact of the sheriff’s subjective knowledge of the inmate’s

  serious medical need. Id. The court further concluded that evidence that the sheriff failed

  to authorize x-rays and did not permit consultation with an orthopedic surgeon created a

  triable issue of fact as to whether the sheriff deliberately denied medical treatment to the

  inmate. Id.

         The Melton facts are not so different from Dr. Gomez’s situation; there is perhaps

  more evidence here in Christmas’s favor. He testified that he told her directly about his

  pain, he presented evidence that she ordered him prescriptions, and her own affidavit

  asserted that she would have provided further medical treatment if she deemed it

  necessary—all evidence from which a jury could infer she was aware of his condition and

  involved, at least in some way, with his treatment or lack thereof. Because “‘[c]hoosing to

  deliberately disregard’ an inmate’s complaints of pain ‘without any investigation or

  inquiry,’” constitutes deliberate indifference, Taylor v. Hughes, 920 F.3d 729, 734 (11th

  Cir. 2019) (quoting Goebert v. Lee Cnty., 510 F.3d 1312, 1328 (11th Cir. 2007)), a

  reasonable jury may conclude that Dr. Gomez made a decision not to investigate the cause

  of Christmas’s repeated complaints of pain, which showed a deliberate disregard for the

  substantial risk of harm to him.




                                                 32
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 33 of 41 PageID 9049




                               b. Supervisory Liability

          Christmas has also presented sufficient evidence for a reasonable jury to conclude

  that Dr. Gomez was liable for Dr. Rodriguez’s deliberate indifference in her supervisory

  capacity, specifically that she personally participated in the constitutional violation or that

  her policy or custom resulted in a deprivation of Christmas’s Fourteenth Amendment right.

          As explained above, a jury may infer from the evidence presented that Dr. Gomez

  personally participated in the violations of Christmas’s rights. 7 Her name appeared on

  orders and prescriptions, indicating a personal hand in his treatment decisions. Dr.

  Rodriguez testified of daily phone calls and consultation with Dr. Gomez regarding patient

  treatment, particularly non-emergent treatment. (Doc. 226 at 238–40.) Further, to the

  extent Christmas might have been referred to an outside specialist earlier, Dr. Gomez

  would have had to approve that request from Dr. Rodriguez. (Doc. 226 at 239, 244.) And

  Dr. Gomez’s own affidavit permits a natural inference of her oversight over Christmas’s

  treatment. While Dr. Gomez had a different view of her role—that it was “just a title” and

  she did not really supervise Dr. Rodriguez—a jury may choose not to credit her testimony




  7
    It is not entirely clear from caselaw how “personally participated in the violation” is so distinct from an
  individual theory of liability. To the extent there is daylight between the two theories, it is the difference
  between personally violating the claimant’s constitutional rights and participating in another actor’s
  violation of the claimant’s rights. For example, here it would be the difference between Dr. Gomez
  personally giving constitutionally inadequate treatment herself, i.e., by prescribing inadequate mediation or
  directing cursory treatment, compared to Dr. Gomez participating in Dr. Rodriguez’s constitutionally
  inadequate treatment, i.e., consulting on treatment plans over the phone.


                                                       33
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 34 of 41 PageID 9050




  and instead to give weight to Dr. Rodriguez’s understanding of their relationship and

  certainly her title and role of “medical director.” (Doc. 227 at 56–58.)

         Further, there was sufficient evidence for the jury to conclude that Dr. Gomez’s

  policy or policies resulted in the denial of Christmas’s rights. Christmas testified that he

  was told many times that the medical providers at Polk County Jail did not treat chronic

  pain. (Doc. 226 at 186, 189.) Indeed, this testimony was corroborated by a written response

  Christmas received to an inmate grievance form signed by a medical provider: “As I am

  sure that my medical staff has told you before, we do not treat chronic pain.” (Doc. 218-

  12 at 4; Doc. 226 at 218–19.) Christmas also testified that he was told that the jail did not

  pay for non-emergent surgeries, and a nurse’s report admitted into evidence confirmed that

  this policy was conveyed to Christmas. (Doc. 218-1 at 31 (“[Inmate] education: Surgery

  and need for surgery. [Inmate] instructed that county will not pay for non-emergent

  surgeries.”); Doc. 226 at 193.)

         Christmas also presented evidence from which a reasonable jury could conclude that

  these policies were attributable to Gomez and implemented by her. Dr. Gomez served as

  the medical site director and approved the policies implemented at the jail. (Doc. 227 at

  52–53.) For example, Dr. Gomez testified that she signed the yearly protocols that gave

  the nurses authorization to give certain over-the-counter medications. (Doc. 227 at 72.)

  Christmas testified that his understanding—from observing the nurses and the




                                               34
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 35 of 41 PageID 9051




  explanations given when they refused treatment—was that Dr. Gomez was in charge and

  nurses required her approval to provide the treatment he sought. (Doc. 226 at 200-02.) Dr.

  Gomez herself even introduced this evidence of her supervisory role in implementing the

  jail’s policies. (Doc. 227 at 80–81 (discussing how the nursing protocol worked and her role

  in approving them).) And the nurses informed Christmas that non-emergent surgeries

  would not be treated as a matter of protocol. (Doc. 218-1 at 31 (“[Inmate] education:

  Surgery and need for surgery. [Inmate] instructed that county will not pay for non-

  emergent surgeries.”); Doc. 218-12 at 4; Doc. 226 at 218–19 (“As I am sure that my

  medical staff has told you before, we do not treat chronic pain.”).) Christmas also presented

  many nurses’ orders for Prilosec, Effexor, and Tylenol that were made “per Gomez,” in

  other words, per her approved policies as medical director of the Polk County Jail. (Doc.

  218-3 at 34–40.) From this evidence, a jury could reasonably infer that Dr. Gomez

  implemented a policy of either non-treatment of chronic pain with medications more

  efficacious than Tylenol or one for not paying for non-emergent surgeries and that either

  policy resulted in Dr. Rodriguez not treating Christmas’s severe pain and worsening hernia

  and colostomy problems. See Franklin v. Tatum, 627 F. App’x 761, 766–67 (11th Cir.

  2015) (finding a genuine issue of material fact as to whether a custom resulted in sexual

  assault of female pretrial detainees where evidence was presented that sheriff had no policy

  regarding housing of female inmates and did not enforce cross-gender transport policy).




                                               35
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 36 of 41 PageID 9052




  The jury heard evidence that these policies (or protocols) governed medical treatment, that

  they curtailed Christmas’s treatment on many occasions, and that Dr. Gomez implemented

  the medical policies at the Polk County Jail. These facts allow an inference that the

  “affirmative custom or policy implemented by the supervisory defendant[] played a role in

  [Christmas’s serious medical need].” Cottone, 326 F.3d at 1362.

         Importantly, this case is not like those in which a plaintiff merely shows one instance

  of an unconstitutional act in support of the assertion that a policy resulting in constitutional

  violations exists. See, e.g., Piazza v. Jefferson Cnty., 923 F.3d 947, 957–58 (11th Cir. 2019)

  (finding allegations that officers were indifferent to an inmate’s medical needs, without

  alleging any facts concerning the policies or customs that led to alleged violations,

  insufficient to state a supervisory liability claim); Craig v. Floyd Cnty., 643 F.3d 1306,

  1312 (11th Cir. 2011) (affirming grant of summary judgment where plaintiff’s “only proof

  of [the] alleged policy or custom [was] that nine medical providers evaluated him sixteen

  times over nine days before referring him to a physician”). To be sure, in those cases “[a]

  single incident of a constitutional violation is insufficient to prove a policy or custom even

  when the incident involves several [subordinates.]” Id. at 1311 (second alteration in

  original). But here, Christmas testified he was told about these policies in response to his

  requests and he introduced specific evidence of these policies in the form of a nurse’s report

  and a response to his grievance that, on their face, state the policies exist. Cf. Piazza, 923




                                                36
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 37 of 41 PageID 9053




  F.3d at 958 (“Because [plaintiff’s] complaint contains only conclusory assertions that jail

  officers were indifferent to [inmate’s] needs pursuant to certain policies or customs—

  without alleging any facts concerning those policies or customs . . . —he has not stated a

  claim for supervisory liability for deliberate indifference to serious medical needs.”). This

  evidence of policies, along with his testimony that he was repeatedly informed from

  medical providers at the jail that these policies prevented providing him additional aid,

  along with evidence that Dr. Gomez was the one responsible for implementing policies at

  the jail is enough for a reasonable jury to infer a causal connection establishing Dr. Gomez’s

  supervisory liability.

   V.    MOTION FOR A NEW TRIAL

         Defendants also move for a new trial because they claim that (1) the trial evidence

  greatly weighed in their favor and (2) the Court erred in allowing an amendment to include

  a supervisory claim against Dr. Gomez. For the same reasons that Defendants’ motion for

  judgment as a matter of law was unsuccessful, Defendants’ argument that the greater

  weight of evidence was in their favor is not persuasive. “A new trial should not be granted

  on evidentiary grounds unless, at a minimum, the verdict is against the great—not merely

  the greater—weight of the evidence.” United States v. Sullivan, 1 F.3d 1191, 1196 (11th

  Cir. 1993) (emphasis added). Thus, it is not enough that the evidence weighs more in favor

  of the moving party, the evidence must be overwhelming. In a case like this one, where




                                               37
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 38 of 41 PageID 9054




  questions of credibility rule the day, the Court cannot say that the great weight of evidence

  is in favor of Defendants.

         Similarly, Defendants’ contention that the Court erred by granting Christmas’s

  motion to conform the pleadings to the evidence presented and instruct the jury as to

  supervisory liability for Dr. Gomez is not persuasive. Under Rule 15(b)(1), a court may

  allow amendment of the pleadings at trial if “doing so will aid in presenting the merits and

  the objecting party fails to satisfy the court that the evidence would prejudice that party’s

  action or defense on the merits.” Defendants presented no such prejudice to their defense

  prior to trial, during trial, or even now in their motion for a new trial.

         By Defendants’ account, they first became aware of Christmas’s intent to pursue a

  supervisory liability claim against Dr. Gomez via the pretrial statement and Christmas’s

  request for a jury instruction on the issue. That is odd, since the parties are required to

  confer and to file a joint pretrial statement. In fact, counsel for Defendants signed the joint

  pretrial statement (Doc. 173), so he would have known of the potential theory of

  supervisory liability prior to the filing of that statement. As such, Defendants had roughly

  three weeks’ notice prior to trial. Despite the intervening time to contemplate the issue and

  exhaustive discussion of the issue at the pretrial conference, the beginning of trial, and the

  charge conference, defense counsel never articulated prejudice to Dr. Gomez beyond the

  ubiquitous desire to not litigate an unpled claim. (Doc. 227 at 124 (“Bringing separate




                                                38
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 39 of 41 PageID 9055




  claims on the eve of trial after everything is closed is obviously, in my mind, prejudicial.

  That’s all I can say.”).) Even now, Defendants’ motion only has this to offer as prejudice:

  “A week before trial, a new claim was raised. Discovery was long-over. Trial was on the

  immediate horizon. Introducing a new claim at that point was clear prejudice.” (Doc. 233

  at 16.) In fact, when discussing the Rule 15(b)(1) motion near the close of trial, the Court

  pressed defense counsel to articulate how Dr. Gomez was prejudiced, namely, what

  evidence would he have sought in discovery or objected to or how would he have in any

  way litigated the case differently. (Doc. 227 at 119 (“But what’s the actual prejudice besides

  late notice?”).) Counsel offered none. Instead, he returned to his argument that there was

  no evidence of supervisory liability. (Id.)

         Worse yet, despite explicit instructions from the Court to object to individual pieces

  of evidence that were not relevant to a properly pleaded supervisory claim, see (Doc. 226

  at 33 (“But I do need you to object when it’s individual pieces of evidence that you think

  are inadmissible because they’re going to that theory of liability.”)), defense counsel raised

  no objections of the kind. This is perhaps because evidence that would be relevant for

  supervisory liability would also be relevant to the individual liability claims. And, ironically,

  it was defense counsel who introduced evidence of Dr. Gomez’s supervisory role through

  her testimony regarding implementation of Corizon policies, audits of the Polk County

  jail, and signing off on nursing protocol. (Doc. 227 at 76–82.) Allowing evidence that could




                                                 39
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 40 of 41 PageID 9056




  prove multiple claims comports with the purpose of Rule 15(b) “to promote the objective

  of deciding cases on their merits rather than in terms of the relative pleading skills of

  counsel,” a purpose especially present in the case of a pro se pleading. Charles A. Wright

  & Arthur R. Miller, 6A Fed. Prac. & Proc. Civ. § 1491 (3d ed. 2021); cf. Tannebaum v.

  United States, 148 F.3d 1262, 1263 (11th Cir. 1998) (“Pro se pleadings are held to a less

  stringent standard than pleading drafted by attorneys and will, therefore, be liberally

  construed.”).

         This reality also undercuts Defendants’ claims of prejudice. Defendants never

  pointed to any evidence that was improperly admitted nor how they might have rebutted

  that evidence if given further opportunities to prepare. “Prejudice turns on whether the

  defendant had a fair opportunity to defend and whether the defendant could offer any

  additional evidence if the case were to be retried on a different theory.” Doe #6 v. Miami-

  Dade Cnty., 974 F.3d 1333, 1340 (11th Cir. 2020) (quotations and alterations omitted).

  At bottom, Dr. Gomez never articulated how she would have litigated the case differently

  if she had more time to prepare for the supervisory liability claim. Accordingly, the motion

  for new trial is denied.

  VI.    CONCLUSION

         For the foregoing reasons, Defendants’ Motion for Judgment as a Matter of Law

  (Doc. 231) and Motion for a New Trial (233) are DENIED.




                                              40
Case 8:17-cv-01183-KKM-SPF Document 238 Filed 09/03/21 Page 41 of 41 PageID 9057




        ORDERED in Tampa, Florida, on September 3, 2021.




                                       41
